                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 4/6/2020


                                                    April 4, 2020


BY ECF

Hon. Mary Kay Vyskocil
United States District Court Judge
 for the Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:    United States v. Navarro, et al.
              20-CR-00160
              Request for Bail Modification by Defendant Kristian Rhein

Dear Judge Vyskocil:

        We represent Kristian Rhein, a defendant in the above-captioned matter. Mr. Rhein
originally appeared before Magistrate Judge Ona T. Wang on March 9, 2020. At that time, the
Government requested, and the Court agreed, that the bail conditions for release would include a
$100,000 surety bond secured by two sureties.

       By letter motion dated March 18, 2020, we asked this Court to modify the bail conditions
allowing the defendant to replace the obligation of one surety with a Confession of Judgment in
the amount of $100,000, representing the bond amount, to be filed against the defendant’s
residence. The Court granted our request for modification, and the defendant has since filed a
Confession of Judgment against his property.

       Unfortunately, the Confession of Judgment has had an unanticipated adverse effect on
Mr. Rhein’s credit. I have discussed the matter with the Government, and they have consented
to an application by Kristian Rhein to return the bail conditions to those set at his appearance
before Judge Wang on March 9, 2020. I am sorry to burden this Court by filing this new bail
modification request. I understand how busy the Court is given the complexity of this case.
However, these are difficult times. The defendant would respectfully request that the Court grant
                                                   Hon. Mary Kay Vyskocil
                                                   April 4, 2020
                                                   Page 2



a modification to his bail conditions replacing the requirement for a Confession of Judgment
with a second surety, the remaining conditions to remain the same.

       On Friday, April 3, 2020, I received proof that Christina Rhein, the defendant’s mother,
who is approved by the Government as a surety, has fully executed the required surety bond and
represents the second surety we have secured in this case.

        For the reasons set forth above, we ask this Court to modify the bail conditions as set
forth herein.

       Thank you.

                                                          Respectfully submitted,

                                                                 /S/   (CN)

                                                          STEPHEN P. SCARING



Enclosures
cc: AUSA Andrew Adams (by ECF)
SPS/cn




                                                     4/6/2020
